*512— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services affirming a decision of the Medical Review Board of the New York State Commission of Correction denying the petitioner, an inmate of Greenhaven Correctional Facility, permission to purchase and possess a “mustache finishing clipper”, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated October 20,1982, which, after a hearing, dismissed the petition. Judgment affirmed, without costs or disbursements. We hold that there are other adequate means and facilities available to resolve petitioner’s problems. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.